         Case 1:18-cv-02449-DLF Document 23 Filed 09/03/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CONFERENCE OF STATE BANK
 SUPERVISORS,

               Plaintiff,

        v.                                                  No. 18-cv-2449 (DLF)

 OFFICE OF THE COMPTROLLER OF
 THE CURRENCY, et al.,

               Defendants.


                                             ORDER

       For the reasons stated in the accompanying memorandum opinion, it is

       ORDERED that CSBS’s Alternative Motion for Leave to Conduct Jurisdictional

Discovery, Dkt. 16, is DENIED. It is further

       ORDERED that the defendants’ Motion to Dismiss, Dkt. 12, is GRANTED.

Accordingly, this action is DISMISSED WITHOUT PREJUDICE.

       The Clerk of Court is directed to close this case.




                                                              ________________________
                                                              DABNEY L. FRIEDRICH
September 3, 2019                                             United States District Judge
